Order entered August 19, 2015




                                                   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                             No. 05-14-01244-CR

                          JESSICA JACOLE HOLLOWAY, Appellant

                                                     V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-41299-T

                                                 ORDER
        On August 3, 2015, this Court ordered court reporter Karren Jones to file a supplemental

record containing State’s Exhibit no. 6 within ten days. To date, Ms. Jones has neither filed the

exhibit nor communicated with the Court regarding the status of the exhibit.

        Accordingly, the Court ORDERS court reporter Karren Jones to file, by 4:00 p.m. on

MONDAY, AUGUST 24, 2015, a supplemental record containing State’s Exhibit no. 6, a DVD.

If the supplemental record with the exhibit is not filed by the date and time specified, the Court

will utilize its available remedies including ordering that Karren Jones not sit as a court reporter

until the exhibit is filed in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Karren Jones, court reporter, Auxiliary Court, and

to counsel for all parties.

                                                    /s/     ADA BROWN
                                                            JUSTICE